In a proceeding to validate a petition designating James P. Keough as a candidate in the Democratic Party primary election to be held on September 12, 1989, for the public office of Councilmember from the 15th Councilmanic District of the City of New York, the appeal is from a judgment of the Supreme Court, Queens County (Lerner, J.), dated August 16, 1989, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements (see, Election Law § 16-116; Matter of Bruno v Ackerson, 51 AD2d 1051, affd 39 NY2d 718). Mollen, P. J., Mangano, Lawrence and Kooper, JJ., concur.